 



Exhibit 10.11
GENCORP INC.
1999 Equity and Performance Incentive Plan
     1. Purpose. The purpose of the 1999 Equity and Performance Incentive Plan
is to attract and retain directors, officers and other key employees for GenCorp
Inc., an Ohio corporation and its Subsidiaries and to provide to such persons
incentives and rewards for superior performance.
     2. Definitions. As used in this Plan,
          “Appreciation Right” means a right granted pursuant to Section 5 of
this Plan, and shall include both Tandem Appreciation Rights and Free-Standing
Appreciation Rights.
          “Base Price” means the price to be used as the basis for determining
the Spread upon the exercise of a Free-Standing Appreciation Right and a Tandem
Appreciation Right.
          “Board” means the Board of Directors of the Company and, to the extent
of any delegation by the Board to a committee (or subcommittee thereof) pursuant
to Section 16 of this Plan, such committee (or subcommittee).
          “Change in Control” shall have the meaning provided in Section 12 of
this Plan.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Common Shares” means the Common Shares, par value $0.10 per share, of
the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 11 of this
Plan.
          “Company” means GenCorp Inc., an Ohio corporation.
          “Covered Employee” means a Participant who is, or is determined by the
Board to be likely to become, a “covered employee” within the meaning of Section
162(m) of the Code (or any successor provision).
          “Date of Grant” means the date specified by the Board on which a grant
of Option Rights, Appreciation Rights, Performance Shares or Performance Units
or a grant or sale of Restricted Shares or Deferred Shares shall become
effective which date shall not be earlier than the date on which the Board takes
action with respect thereto.
          “Deferral Period” means the period of time during which Deferred
Shares are subject to deferral limitations under Section 7 of this Plan.
          “Deferred Shares” means an award made pursuant to Section 7 of this
Plan of the right to receive Common Shares at the end of a specified Deferral
Period.

 



--------------------------------------------------------------------------------



 



          “Director” means a member of the Board of Directors of the Company.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder, as such law, rules and regulations may
be amended from time to time.
          “Free-Standing Appreciation Right” means an Appreciation Right granted
pursuant to Section 5 of this Plan that is not granted in tandem with an Option
Right.
          “Immediate Family” has the meaning ascribed thereto in Rule 16a-1(e)
under the Exchange Act (or any successor rule to the same effect) as in effect
from time to time.
          “Incentive Stock Options” means Option Rights that are intended to
qualify as “incentive stock options” under Section 422 of the Code or any
successor provision.
          “Management Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Shares or Performance Units or, when so determined by the
Board, Option Rights, Appreciation Rights, Restricted Shares and dividend
credits pursuant to this Plan. Management Objectives may be described in terms
of Company-wide objectives or objectives that are related to the performance of
the individual Participant or of the Subsidiary, division, department, region or
function within the Company or Subsidiary in which the Participant is employed.
The Management Objectives may be made relative to the performance of other
corporations. The Management Objectives applicable to any award to a Covered
Employee shall be based on specified levels of or growth in one or more of the
following criteria:

  1.   cash flow;   2.   earnings per share;   3.   earnings before interest and
taxes;   4.   earnings per share growth;   5.   net income;   6.   return on
assets;   7.   return on assets employed;   8.   return on equity;   9.   return
on invested capital;   10.   return on total capital;   11.   revenue growth;  
12.   stock price;   13.   total return to stockholders;   14.   economic value
added; and   15.   operating profit growth; or

any combination of the foregoing.
          If the Committee determines that a change in the business, operations,
corporate structure or capital structure of the Company, or the manner in which
it conducts its business, or other events or circumstances render the Management
Objectives unsuitable, the Committee may in its discretion modify such
Management Objectives or the related minimum acceptable level of

2



--------------------------------------------------------------------------------



 



achievement, in whole or in part, as the Committee deems appropriate and
equitable, except in the case of a Covered Employee where such action would
result in the loss of the otherwise available exemption of the award under
Section 162(m) of the Code. In such case, the Committee shall not make any
modification of the Management Objectives or minimum acceptable level of
achievement.
          “Market Value” means (i) the closing price for Common Shares as
reported in the New York Stock Exchange Composite Transactions in the Wall
Street Journal or similar publication selected by the Board for the relevant
date if Common Shares were traded on such day or, if none were then traded, the
last prior day on which Common Shares were so traded, or (ii), if clause
(i) does not apply, the fair market value of the Common Stock as determined by
the Board.
          “Nonemployee Director” means a Director who is not an employee of the
Company or any Subsidiary.
          “Optionee” means the optionee named in an agreement evidencing an
outstanding Option Right.
          “Option Price” means the purchase price payable on exercise of an
Option Right.
          “Option Right” means the right to purchase Common Shares upon exercise
of an option granted pursuant to Section 4 or Section 9 of this Plan.
          “Participant” means a person who is selected by the Board to receive
benefits under this Plan and who is at the time an officer or other key employee
of the Company or any one or more of its Subsidiaries, or who has agreed to
commence serving in any of such capacities within 30 days of the Date of Grant,
and shall also include each Nonemployee Director who receives an award of Option
Rights or Restricted Shares.
          “Performance Period” means, in respect of a Performance Share or
Performance Unit, a period of time established pursuant to Section 8 of this
Plan within which the Management Objectives relating to such Performance Share
or Performance Unit are to be achieved.
          “Performance Share” means a bookkeeping entry that records the
equivalent of one Common Share awarded pursuant to Section 8 of this Plan.
          “Performance Unit” means a bookkeeping entry that records a unit
equivalent to $1.00 awarded pursuant to Section 8 of this Plan.
          “Plan” means this GenCorp Inc. 1999 Equity and Performance Incentive
Plan.
          “Restricted Shares” means Common Shares granted or sold pursuant to
Section 6 or Section 9 of this Plan as to which neither the substantial risk of
forfeiture nor the prohibition on transfers referred to in such Section 6 has
expired.
          “Rule 16b-3” means Rule 16b-3 under the Exchange Act (or any successor
rule to the same effect) as in effect from time to time.

3



--------------------------------------------------------------------------------



 



          “Spread” means the excess of the Market Value per Share on the date
when an Appreciation Right is exercised, or on the date when Option Rights are
surrendered in payment of the Option Price of other Option Rights, over the
Option Price or Base Price provided for in the related Option Right or
Free-Standing Appreciation Right, respectively.
          “Subsidiary” means a corporation, company or other entity (i) more
than 50 percent of whose outstanding shares or securities (representing the
right to vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but more than 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company except that for purposes of determining
whether any person may be a Participant for purposes of any grant of Incentive
Stock Options, “Subsidiary” means any corporation in which, at the time, the
Company owns or controls, directly or indirectly, more than 50 percent of the
total combined voting power represented by all classes of stock issued by such
corporation.
          “Tandem Appreciation Right” means an Appreciation Right granted
pursuant to Section 5 of this Plan that is granted in tandem with an Option
Right.
          “Voting Power” means at any time, the total votes relating to the
then-outstanding securities entitled to vote generally in the election of
Directors.
     3. Shares Available Under the Plan. (a) Subject to adjustment as provided
in Section 3(b) and Section 11 of this Plan, the number of Common Shares that
may be issued or transferred (i) upon the exercise of Option Rights or
Appreciation Rights, (ii) as Restricted Shares and released from substantial
risks of forfeiture thereof, (iii) as Deferred Shares, (iv) in payment of
Performance Shares or Performance Units that have been earned, (v) as awards to
Nonemployee Directors or (vi) in payment of dividend equivalents paid with
respect to awards made under the Plan shall not exceed in the aggregate
2,700,000 (Two Million Seven Hundred Thousand) Common Shares, plus any shares
described in Section 3(b). Such shares may be shares of original issuance or
treasury shares or a combination of the foregoing.
          (b) The number of shares available in Section 3(a) above shall be
adjusted to account for shares relating to awards that expire, are forfeited or
are transferred, surrendered or relinquished upon the payment of any Option
Price by the transfer to the Company of Common Shares or upon satisfaction of
any withholding amount. Upon payment in cash of the benefit provided by any
award granted under this Plan, any shares that were covered by that award shall
again be available for issue or transfer hereunder.
          (c) Notwithstanding anything in this Section 3, or elsewhere in this
Plan, to the contrary and subject to adjustment as provided in Section 11 of
this Plan, (i) the aggregate number of Common Shares actually issued or
transferred by the Company upon the exercise of Incentive Stock Options shall
not exceed 1,000,000 Common Shares; (ii) no Participant shall be granted Option
Rights and Appreciation Rights, in the aggregate, for more than 1,000,000 Common
Shares during any period of 3 consecutive years; (iii) the number of shares
issued as Restricted Shares, Deferred Shares or Performance Shares shall not in
the aggregate exceed 900,000 Common Shares; (iv) during any period of three
consecutive fiscal years, the maximum number of Common Shares covered by awards
of Restricted Shares, Deferred Shares or

4



--------------------------------------------------------------------------------



 



Performance Shares granted to any one Participant shall not exceed 900,000
Common Shares; and (v) no Nonemployee Director shall be granted Option Rights,
Appreciation Rights and Restricted Shares, in the aggregate, for more than
100,000 Common Shares during any fiscal year of the Company.
          (d) Notwithstanding any other provision of this Plan to the contrary,
in no event shall any Participant in any one calendar year receive an award of
Performance Shares of Performance Units having an aggregate maximum value as of
their respective Dates of Grant in excess of $2,000,000.
     4. Option Rights. The Board may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of
options to purchase Common Shares. Each such grant may utilize any or all of the
authorizations, and shall be subject to all of the requirements contained in the
following provisions:
          (a) Each grant shall specify the number of Common Shares to which it
pertains subject to the limitations set forth in Section 3 of this Plan.
          (b) Each grant shall specify an Option Price per share, which may not
be less than the Market Value per Share on the Date of Grant.
          (c) Each grant shall specify whether the Option Price shall be payable
(i) in cash or by check acceptable to the Company, (ii) by the actual or
constructive transfer to the Company of Common Shares owned by the Optionee for
at least 6 months (or other consideration authorized pursuant to Section 4(d))
having a value at the time of exercise equal to the total Option Price, or
(iii) by a combination of such methods of payment.
          (d) The Board may determine, at or after the Date of Grant, that
payment of the Option Price of any Option Right (other than an Incentive Stock
Option) may also be made in whole or in part in the form of Restricted Shares or
other Common Shares that are forfeitable or subject to restrictions on transfer,
Deferred Shares, Performance Shares (based, in each case, on the Market Value
per Share on the date of exercise), other Option Rights (based on the Spread on
the date of exercise) or Performance Units. Unless otherwise determined by the
Board at or after the Date of Grant, whenever any Option Price is paid in whole
or in part by means of any of the forms of consideration specified in this
Section 4(d), the Common Shares received upon the exercise of the Option Rights
shall be subject to such risks of forfeiture or restrictions on transfer as may
correspond to any that apply to the consideration surrendered, but only to the
extent, determined with respect to the consideration surrendered, of (i) the
number of shares or Performance Shares, (ii) the Spread of any unexercisable
portion of Option Rights, or (iii) the stated value of Performance Units.
          (e) Any grant may provide for deferred payment of the Option Price
from the proceeds of sale through a bank or broker on a date satisfactory to the
Company of some or all of the shares to which such exercise relates.
          (f) Any grant may provide for payment of the Option Price, at the
election of the Optionee, in installments, with or without interest, upon terms
determined by the Board.

5



--------------------------------------------------------------------------------



 



          (g) Successive grants may be made to the same Participant whether or
not any Option Rights previously granted to such Participant remain unexercised.
          (h) Each grant shall specify the period or periods of continuous
service by the Optionee with the Company or any Subsidiary that is necessary
before the Option Rights or installments thereof will become exercisable and may
provide for the earlier exercise of such Option Rights in the event of a Change
in Control.
          (i) Any grant of Option Rights may specify Management Objectives that
must be achieved as a condition to the exercise of such rights.
          (j) Option Rights granted under this Plan may be (i) options,
including, without limitation, Incentive Stock Options, that are intended to
qualify under particular provisions of the Code, (ii) options that are not
intended so to qualify, or (iii) combinations of the foregoing.
          (k) The Board may, at or after the Date of Grant of any Option Rights
(other than Incentive Stock Options), provide for the payment of dividend
equivalents to the Optionee on either a current or deferred or contingent basis
or may provide that such equivalents shall be credited against the Option Price.
          (l) The exercise of an Option Right shall result in the cancellation
on a share- for-share basis of any Tandem Appreciation Right authorized under
Section 5 of this Plan.
          (m) No Option Right shall be exercisable more than 10 years from the
Date of Grant.
          (n) Each grant of Option Rights shall be evidenced by an agreement
executed on behalf of the Company by an officer and delivered to the Optionee
and containing such terms and provisions, consistent with this Plan, as the
Board may approve.
     5. Appreciation Rights. (a) The Board may authorize the granting (i) to any
Optionee, of Tandem Appreciation Rights in respect of Option Rights granted
hereunder, and (ii) to any Participant, of Free-Standing Appreciation Rights. A
Tandem Appreciation Right shall be a right of the Optionee, exercisable by
surrender of the related Option Right, to receive from the Company an amount
determined by the Board, which shall be expressed as a percentage of the Spread
(not exceeding 100 percent) at the time of exercise. Tandem Appreciation Rights
may be granted at any time prior to the exercise or termination of the related
Option Rights; provided, however, that a Tandem Appreciation Right awarded in
relation to an Incentive Stock Option must be granted concurrently with such
Incentive Stock Option. A Free-Standing Appreciation Right shall be a right of
the Participant to receive from the Company an amount determined by the Board,
which shall be expressed as a percentage of the Spread (not exceeding
100 percent) at the time of exercise.
          (b) Each grant of Appreciation Rights may utilize any or all of the
authorizations, and shall be subject to all of the requirements, contained in
the following provisions:

6



--------------------------------------------------------------------------------



 



               (i) Any grant may specify that the amount payable on exercise of
an Appreciation Right may be paid by the Company in cash, in Common Shares or in
any combination thereof and may either grant to the Participant or retain in the
Board the right to elect among those alternatives.
               (ii) Any grant may specify that the amount payable on exercise of
an Appreciation Right may not exceed a maximum specified by the Board at the
Date of Grant.
               (iii) Any grant may specify waiting periods before exercise and
permissible exercise dates or periods.
               (iv) Any grant may specify that such Appreciation Right may be
exercised only in the event of, or earlier in the event of, a Change in Control.
               (v) Any grant may provide for the payment to the Participant of
dividend equivalents thereon in cash or Common Shares on a current, deferred or
contingent basis.
               (vi) Any grant of Appreciation Rights may specify Management
Objectives that must be achieved as a condition of the exercise of such Rights.
               (vii) Each grant of Appreciation Rights shall be evidenced by an
agreement executed on behalf of the Company by an officer and delivered to and
accepted by the Participant, which agreement shall describe such Appreciation
Rights, identify the related Option Rights (if applicable), state that such
Appreciation Rights are subject to all the terms and conditions of this Plan,
and contain such other terms and provisions, consistent with this Plan, as the
Board may approve.
          (c) Any grant of Tandem Appreciation Rights shall provide that such
Rights may be exercised only at a time when the related Option Right is also
exercisable and at a time when the Spread is positive, and by surrender of the
related Option Right for cancellation.
          (d) Regarding Free-standing Appreciation Rights only:
               (i) Each grant shall specify in respect of each Free-standing
Appreciation Right a Base Price, which shall be equal to or greater or less than
the Market Value per Share on the Date of Grant;
               (ii) Successive grants may be made to the same Participant
regardless of whether any Free-standing Appreciation Rights previously granted
to the Participant remain unexercised; and
               (iii) No Free-standing Appreciation Right granted under this Plan
may be exercised more than 10 years from the Date of Grant.
     6. Restricted Shares. The Board may also authorize the grant or sale of
Restricted Shares to Participants. Each grant or sale of Restricted Stock may
utilize any or all of the

7



--------------------------------------------------------------------------------



 



authorizations, and shall be subject to all of the requirements, contained in
the following provisions:
          (a) Each such grant or sale shall constitute an immediate transfer of
the ownership of Common Shares to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.
          (b) Each such grant or sale may be made without additional
consideration or in consideration of a payment by such Participant that is less
than Market Value per Share at the Date of Grant.
          (c) Each such grant or sale shall provide that the Restricted Shares
covered by such grant or sale shall be subject to a “substantial risk of
forfeiture” within the meaning of Section 83 of the Code for a period of not
less than 3 years to be determined by the Board at the Date of Grant and may
provide for the earlier lapse of such substantial risk of forfeiture in the
event of a Change in Control. If the Board conditions the noforfeitability of
shares of Restricted Stock upon service alone, such vesting may not occur before
three years from the Date of Grant of such shares of Restricted Stock, and if
the Board conditions the nonforfeitability of shares of Restricted Stock on
Management Objectives, such nonforfeitability may not occur before one year from
the Date of Grant of such shares of Restricted Stock.
          (d) Each such grant or sale shall provide that during the period for
which such substantial risk of forfeiture is to continue, the transferability of
the Restricted Shares shall be prohibited or restricted in the manner and to the
extent prescribed by the Board at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Shares to a continuing
substantial risk of forfeiture in the hands of any transferee).
          (e) Any grant of Restricted Shares may specify Management Objectives
that, if achieved, will result in termination or early termination of the
restrictions applicable to such shares. Each grant may specify in respect of
such Management Objectives a minimum acceptable level of achievement and may set
forth a formula for determining the number of Restricted Shares on which
restrictions will terminate if performance is at or above the minimum level, but
falls short of full achievement of the specified Management Objectives.
          (f) Any such grant or sale of Restricted Shares may require that any
or all dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional Restricted
Shares, which may be Subject to the same restrictions as the underlying award.
          (g) Each grant or sale of Restricted Shares shall be evidenced by an
agreement executed on behalf of the Company by any officer and delivered to and
accepted by the Participant and shall contain such terms and provisions,
consistent with this Plan, as the Board may approve. Unless otherwise directed
by the Board, all certificates representing Restricted Shares shall be held in
custody by the Company until all restrictions thereon shall have lapsed,
together with a stock power or powers executed by the Participant in whose name
such certificates are registered, endorsed in blank and covering such Shares.

8



--------------------------------------------------------------------------------



 



     7. Deferred Shares. The Board may also authorize the granting or sale of
Deferred Shares to Participants. Each grant or sale of Deferred Shares may
utilize any or all of the authorizations, and shall be subject to all of the
requirements contained in the following provisions:
          (a) Each such grant or sale shall constitute the agreement by the
Company to deliver Common Shares to the Participant in the future in
consideration of the performance of services, but subject to the fulfillment of
such conditions during the Deferral Period as the Board may specify.
          (b) Each such grant or sale may be made without additional
consideration or in consideration of a payment by such Participant that is less
than the Market Value per Share at the Date of Grant.
          (c) Each such grant or sale shall be subject to a Deferral Period of
not less than one year, as determined by the Board at the Date of Grant, and may
provide for the earlier lapse or other modification of such Deferral Period in
the event of a Change in Control. If the Board conditions the nonforfeitability
of shares of Deferred Stock upon service alone, such vesting may not occur
before three years from the Date of Grant of such shares of Deferred Stock, and
if the Board conditions the nonforfeitability of shares of Deferred Stock on
Management Objectives, such nonforfeitability may not occur before one year from
the Date of Grant of such shares of Deferred Stock.
          (d) During the Deferral Period, the Participant shall have no right to
transfer any rights under his or her award and shall have no rights of ownership
in the Deferred Shares and shall have no right to vote them, but the Board may,
at or after the Date of Grant, authorize the payment of dividend equivalents on
such Shares on either a current or deferred or contingent basis, either in cash
or in additional Common Shares.
          (e) Each grant or sale of Deferred Shares shall be evidenced by an
agreement executed on behalf of the Company by any officer and delivered to and
accepted by the Participant and shall contain such terms and provisions,
consistent with this Plan, as the Board may approve.
     8. Performance Shares and Performance Units. The Board may also authorize
the granting of Performance Shares and Performance Units that will become
payable to a Participant upon achievement of specified Management Objectives.
Each such grant may utilize any or all of the authorizations, and shall be
subject to all of the requirements, contained in the following provisions:
          (a) Each grant shall specify the number of Performance Shares or
Performance Units to which it pertains, which number may be subject to
adjustment to reflect changes in compensation or other factors; provided,
however, that no such adjustment shall be made in the case of a Covered Employee
where such action would result in the loss of the otherwise available exemption
of the award under Section 162(m) of the Code.
          (b) The Performance Period with respect to each Performance Share or
Performance Unit shall be such period of time not less than 1 year, commencing
with the Date of

9



--------------------------------------------------------------------------------



 



Grant as shall be determined by the Board at the time of grant which may be
subject to earlier lapse or other modification in the event of a Change in
Control as set forth in the agreement specified in Section 8(g).
          (c) Any grant of Performance Shares or Performance Units shall specify
Management Objectives which, if achieved, will result in payment or early
payment of the award, and each grant may specify in respect of such specified
Management Objectives a minimum acceptable level of achievement and shall set
forth a formula for determining the number of Performance Shares or Performance
Units that will be earned if performance is at or above the minimum level, but
falls short of full achievement of the specified Management Objectives. The
grant of Performance Shares or Performance Units shall specify that, before the
Performance Shares or Performance Units shall be earned and paid, the Board must
certify that the Management Objectives have been satisfied.
          (d) Each grant shall specify the time and manner of payment of
Performance Shares or Performance Units that have been earned. Any grant may
specify that the amount payable with respect thereto may be paid by the Company
in cash, in Common Shares or in any combination thereof and may either grant to
the Participant or retain in the Board the right to elect among those
alternatives.
          (e) Any grant of Performance Shares may specify that the amount
payable with respect thereto may not exceed a maximum specified by the Board at
the Date of Grant. Any grant of Performance Units may specify that the amount
payable or the number of Common Shares issued with respect thereto may not
exceed maximums specified by the Board at the Date of Grant.
          (f) The Board may, at or after the Date of Grant of Performance
Shares, provide for the payment of dividend equivalents to the holder thereof on
either a current or deferred or contingent basis, either in cash or in
additional Common Shares.
          (g) Each grant of Performance Shares or Performance Units shall be
evidenced by an agreement executed on behalf of the Company by any officer and
delivered to and accepted by the Participant, which agreement shall state that
such Performance Shares or Performance Units are subject to all the terms and
conditions of this Plan, and contain such other terms and provisions, consistent
with this Plan, as the Board may approve.
     9. Awards to Nonemployee Directors. The Board may, from time to time and
upon such terms and conditions as it may determine, authorize the granting to
Nonemployee Directors of Option Rights and may also authorize the grant or sale
of Restricted Shares to Nonemployee Directors.
          (a) Each grant of Option Rights awarded pursuant to this Section 9
shall be upon terms and conditions consistent with Section 4 of this Plan and
shall be evidenced by an agreement in such form as shall be approved by the
Board. Each grant shall specify an Option Price per share, which shall not be
less than the Market Value per Share on the Date of Grant. Each such Option
Right granted under the Plan shall expire not more than 10 years from the Date
of Grant and shall be subject to earlier termination as hereinafter provided.
Unless otherwise

10



--------------------------------------------------------------------------------



 



determined by the Board, such Option Rights shall be subject to the following
additional terms and conditions:
               (i) Each grant shall specify the number of Common Shares to which
it pertains subject to the limitations set forth in Section 3 of this Plan.
               (ii) Each such Option Right shall become exercisable six
(6) months after the Date of Grant. Such Option Rights shall become exercisable
in full immediately in the event of a Change in Control or other similar
transaction or event.
               (iii) In the event of the termination of service on the Board by
the holder of any such Option Rights, other than by reason of disability, death
or retirement, the then outstanding Option Rights of such holder may be
exercised to the extent that they would be exercisable on the date of such
termination until the date that is one year after the date of such termination,
but in no event after the expiration date of such Option Rights.
               (iv) In the event of the death, disability or retirement of the
holder of any such Option Rights, each of the then outstanding Option Rights of
such holder may be exercised at any time within one (1) year after such death,
disability or retirement, but in no event after the expiration date of the term
of such Option Rights.
               (v) If a Nonemployee Director subsequently becomes an employee of
the Company or a Subsidiary while remaining a member of the Board, any Option
Rights held under the Plan by such individual at the time of such commencement
of employment shall not be affected thereby.
               (vi) Option Rights may be exercised by a Nonemployee Director
only upon payment to the Company in full of the Option Price of the Common
Shares to be delivered. Such payment shall be made in cash or in Common Shares
then owned by the optionee for at least six months, or in a combination of cash
and such Common Shares.
          (b) Each grant or sale of Restricted Shares pursuant to this Section 9
shall be upon terms and conditions consistent with Section 6 of this Plan.
     10. Transferability. (a) Except as otherwise determined by the Board, no
Option Right, Appreciation Right or other derivative security granted under the
Plan shall be transferable by a Participant other than by will or the laws of
descent and distribution. Except as otherwise determined by the Board, Option
Rights and Appreciation Rights shall be exercisable during the Optionee’s
lifetime only by him or her or by his or her guardian or legal representative.
          (b) The Board may specify at the Date of Grant that part or all of the
Common Shares that are (i) to be issued or transferred by the Company upon the
exercise of Option Rights or Appreciation Rights, upon the termination of the
Deferral Period applicable to Deferred Shares or upon payment under any grant of
Performance Shares or Performance Units or (ii) no longer subject to the
substantial risk of forfeiture and restrictions on transfer referred to in
Section 6 of this Plan, shall be subject to further restrictions on transfer.

11



--------------------------------------------------------------------------------



 



          (c) Notwithstanding the provisions of Section 10(a), Option Rights
(other than Incentive Stock Options) shall be transferable by a Participant,
without payment of consideration therefor by the transferee, to any one or more
members of the Participant’s Immediate Family (or to one or more trusts
established solely for the benefit of one or more members of the Participant’s
Immediate Family or to one or more partnerships in which the only partners are
members of the Participant’s Immediate Family); provided, however, that (i) no
such transfer shall be effective unless reasonable prior notice thereof is
delivered to the Company and such transfer is thereafter effected in accordance
with any terms and conditions that shall have been made applicable thereto by
the Company or the Board and (ii) any such transferee shall be subject to the
same terms and conditions hereunder as the Participant.
     11. Adjustments. The Board may make or provide for such adjustments in the
numbers of Common Shares covered by outstanding Option Rights, Appreciation
Rights, Deferred Shares, and Performance Shares granted hereunder, in the Option
Price and Base Price provided in outstanding Appreciation Rights, and in the
kind of shares covered thereby, as the Board, in its sole discretion, exercised
in good faith, may determine is equitably required to prevent dilution or
enlargement of the rights of Participants or Optionees that otherwise would
result from (a) any stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company, or
(b) any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing.
Moreover, in the event of any such transaction or event, the Board, in its
discretion, may provide in substitution for any or all outstanding awards under
this Plan such alternative consideration as it, in good faith, may determine to
be equitable in the circumstances and may require in connection therewith the
surrender of all awards so replaced. The Board may also make or provide for such
adjustments in the numbers of shares specified in Section 3 of this Plan as the
Board in its sole discretion, exercised in good faith, may determine is
appropriate to reflect any transaction or event described in this Section 11;
provided, however, that any such adjustment to the number specified in
Section 3(c)(i) shall be made only if and to the extent that such adjustment
would not cause any Option intended to qualify as an Incentive Stock Option to
fail so to qualify.
     12. Change in Control. For purposes of this Plan, except as may be
otherwise prescribed by the Board in an agreement evidencing a grant or award
made under the Plan, a Change in Control means the occurrence during the Term of
any of the following events, subject to the provisions of Section 12(f) hereof:
          (a) All or substantially all of the assets of the Company are sold or
transferred to another corporation or entity, or the Company is merged,
consolidated or reorganized into or with another corporation or entity, with the
result that upon conclusion of the transaction less than 51% of the outstanding
securities entitled to vote generally in the election of directors or other
capital interests of the surviving, resulting or acquiring corporation or entity
are beneficially owned (as that term is defined in Rule 13-d3 under the Exchange
Act) (such ownership, “Beneficial Ownership”), by the shareholders of the
Company immediately prior to the completion of the transaction; or
          (b) Any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act (a “Person”)) has become the Beneficial
Owner of

12



--------------------------------------------------------------------------------



 



securities representing 20% or more of the combined voting power of the
then-outstanding voting securities of the Company; or
          (c) The individuals who, as of January 1, 2006, constituted the Board
(the “Incumbent Directors”) cease for any reason, including without limitation
as a result of a tender offer, proxy contest, merger or similar transaction, to
constitute a majority thereof, provided that (1) any individual becoming a
director of the Company subsequent to January 1, 2006 shall be considered an
Incumbent Director if such person’s election or nomination for election was
approved by a vote of at least two-thirds of the other Incumbent Directors and
(2) any individual whose initial assumption of office is in connection with or
as a result of an actual or threatened election contest relating to the election
of directors or other actual or threatened solicitation of proxies or consents
by or on behalf of a “person” (as that term is used in Sections 13(d) and 14(d)
of the Exchange Act) other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation shall not be considered an Incumbent Director; or
          (d) There shall be an announcement of the intent of any Person (other
than the Company, any wholly-owned Subsidiary of the Company, or any employee
stock ownership or other employee benefit plan of the Company or any
wholly-owned Subsidiary of the Company) to commence a tender offer or exchange
offer to acquire (when added to any shares as to which such Person is the
Beneficial Owner immediately prior to such tender or exchange offer) beneficial
ownership of 30% or more of the combined voting power of the then-outstanding
voting securities of the Company; or
          (e) The Board determines that (1) any particular actual or proposed
merger, consolidation, reorganization, sale or transfer of assets, accumulation
of shares or tender offer for shares of the Company or other transaction or
event or series of transactions or events will, or is likely to, if carried out,
result in a Change in Control falling within Subsections (a), (b), (c) or
(d) and (2) it is in the best interests of the Company and its shareholders, and
will serve the intended purposes of this Section 12, if the provisions of awards
which provide for earlier exercise or earlier lapse of restrictions or
conditions upon a Change in Control shall thereupon become immediately
operative.
          (f) Notwithstanding the foregoing provisions of this Section 12:
               (i) If any such merger, consolidation, reorganization, sale or
transfer of assets, or tender offer or other transaction or event or series of
transactions or events mentioned in Section 12(e) shall be abandoned, or any
such accumulations of shares shall be dispersed or otherwise resolved, the Board
may, upon a majority vote, including a majority vote of all then-continuing
Incumbent Directors (such vote, a “Majority Vote”), by notice to the Executive,
nullify the effect thereof and reinstate the award as previously in effect, but
without prejudice to any action that may have been taken prior to such
nullification.
               (ii) Unless otherwise determined in a specific case by the Board,
a “Change in Control” shall not be deemed to have occurred for purposes of
Section 12(b) or Section 12(d) solely because (X) the Company, (Y) a Subsidiary,

13



--------------------------------------------------------------------------------



 



or (Z) any Company-sponsored employee stock ownership plan or any other employee
benefit plan of the Company or any Subsidiary either files or becomes obligated
to file a report or a proxy statement under or in response to Schedule 13D,
Schedule 14D-1, Form 8-K or Schedule 14A (or any successor schedule, form or
report or item therein) under the Exchange Act disclosing Beneficial Ownership
by it of shares of the then-outstanding voting securities of the Company,
whether in excess of 20% or otherwise, or because the Company reports that a
change in control of the Company has occurred or will occur in the future by
reason of such beneficial ownership.
     For the avoidance of doubt, the fact that a particular event may not
constitute a “Change in Control” under any subsection of this Section 12 will
not affect whether a Change in Control shall be determined to have occurred
under any other subparagraph.
     13. Fractional Shares. The Company shall not be required to issue any
fractional Common Shares pursuant to this Plan. The Board may provide for the
elimination of fractions or for the settlement of fractions in cash.
     14. Withholding Taxes. To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with any payment
made or benefit realized by a Participant or other person under this Plan, and
the amounts available to the Company for such withholding are insufficient, it
shall be a condition to the receipt of such payment or the realization of such
benefit that the Participant or such other person make arrangements satisfactory
to the Company for payment of the balance of such taxes required to be withheld,
which arrangements (in the discretion of the Board) may include relinquishment
of a portion of such benefit. Common Shares or benefits shall not be withheld in
excess of the minimum number required for such tax withholding. The Company and
a Participant or such other person may also make arrangements with respect to
the payment in cash of any taxes with respect to which withholding is not
required.
     15. Foreign Employees. In order to facilitate the making of any grant or
combination of grants under this Plan, the Board may provide for such special
terms for awards to Participants who are foreign nationals or who are employed
by the Company or any Subsidiary outside of the United States of America as the
Board may consider necessary or appropriate to accommodate differences in local
law, tax policy or custom. Moreover, the Board may approve such supplements to
or amendments, restatements or alternative versions of this Plan as it may
consider necessary or appropriate for such purposes, without thereby affecting
the terms of this Plan as in effect for any other purpose, and the Secretary or
other appropriate officer of the Company may certify any such document as having
been approved and adopted in the same manner as this Plan. No such special
terms, supplements, amendments or restatements, however, shall include any
provisions that are inconsistent with the terms of this Plan as then in effect
unless this Plan could have been amended to eliminate such inconsistency without
further approval by the shareholders of the Company.
     16. Administration of the Plan. (a) This Plan shall be administered by the
Board, which may from time to time delegate all or any part of its authority
under this Plan to a committee of the Board (or subcommittee thereof) consisting
entirely of three Nonemployee Directors appointed by the Board. A majority of
the committee (or subcommittee) shall

14



--------------------------------------------------------------------------------



 



constitute a quorum, and the action of the members of the committee (or
subcommittee) present at any meeting at which a quorum is present, or acts
unanimously approved in writing, shall be the acts of the committee (or
subcommittee). To the extent of any such delegation, references in this Plan to
the Board shall be deemed to be references to any such committee or
subcommittee.
          (b) The interpretation and construction by the Board of any provision
of this Plan or of any agreement, notification or document evidencing the grant
of Option Rights, Appreciation Rights, Restricted Shares, Deferred Shares,
Performance Shares or Performance Units and any determination by the Board
pursuant to any provision of this Plan or of any such agreement, notification or
document shall be final and conclusive. No member of the Board shall be liable
for any such action or determination made in good faith.
     17. Amendments, Etc. (a) The Board may at any time and from time to time
amend the Plan in whole or in part; provided, however, that any amendment which
must be approved by the shareholders of the Company in order to comply with
applicable law or the rules of the New York Stock Exchange] or, if the Common
Shares are not traded on the New York Stock Exchange, the principal national
securities exchange upon which the Common Shares are traded or quoted, shall not
be effective unless and until such approval has been obtained. Presentation of
this Plan or any amendment hereof for shareholder approval shall not be
construed to limit the Company’s authority to offer similar or dissimilar
benefits under other plans without shareholder approval.
          (b) The Board shall not, without the further approval of the
shareholders of the Company, authorize the amendment of any outstanding Option
Right to reduce the Option Price. Furthermore, no Option Right shall be
cancelled and replaced with awards having a lower Option Price without further
approval of the shareholders of the Company. This Section 17(b) is intended to
prohibit the repricing of “underwater” Option Rights and shall not be construed
to prohibit the adjustments provided for in Section 11 of this Plan.
          (c) The Board also may permit Participants to elect to defer the
issuance of Common Shares or the settlement of awards in cash under the Plan
pursuant to such rules, procedures or programs as it may establish for purposes
of this Plan. The Board also may provide that deferred issuances and settlements
include the payment or crediting of dividend equivalents or interest on the
deferral amounts.
          (d) The Board may condition the grant of any award or combination of
awards authorized under this Plan on the surrender or deferral by the
Participant of his or her right to receive a cash bonus or other compensation
otherwise payable by the Company or a Subsidiary to the Participant.
          (e) In case of termination of employment by reason of death,
disability or normal or early retirement, or in the case of hardship or other
special circumstances, of a Participant who holds an Option Right or
Appreciation Right not immediately exercisable in full, or any Restricted Shares
as to which the substantial risk of forfeiture or the prohibition or restriction
on transfer has not lapsed, or any Deferred Shares as to which the Deferral
Period has not been completed, or any Performance Shares or Performance Units
which have not been fully earned, or who holds Common Shares subject to any
transfer restriction imposed pursuant to Section 10(b) of this Plan, the Board
may, in its sole discretion, accelerate the time at which such

15



--------------------------------------------------------------------------------



 



Option Right or Appreciation Right may be exercised or the time at which such
substantial risk of forfeiture or prohibition or restriction on transfer will
lapse or the time when such Deferral Period will end or the time at which such
Performance Shares or Performance Units will be deemed to have been fully earned
or the time when such transfer restriction will terminate or may waive any other
limitation or requirement under any such award.
          (f) This Plan shall not confer upon any Participant any right with
respect to continuance of employment or other service with the Company or any
Subsidiary, nor shall it interfere in any way with any right the Company or any
Subsidiary would otherwise have to terminate such Participant’s employment or
other service at any time.
          (g) To the extent that any provision of this Plan would prevent any
Option Right that was intended to qualify as an Incentive Stock Option from
qualifying as such, that provision shall be null and void with respect to such
Option Right. Such provision, however, shall remain in effect for other Option
Rights and there shall be no further effect on any provision of this Plan.
     18. Termination. No grant shall be made under this Plan more than 10 years
after the date on which this Plan is first approved by the shareholders of the
Company, but all grants made on or prior to such date shall continue in effect
thereafter subject to the terms thereof and of this Plan.
     19. Exclusion from Certain Restrictions. Notwithstanding anything in this
Plan to the contrary, not more than eighty-one thousand (81,000) Common Shares
in the aggregate available under this Plan may be subject to awards as follows:
(a) in the case of grants of Restricted Stock, which do not meet the
requirements of the last sentence of Section 6(c);
(b) in the case of grants of Restricted Stock as to which the Board may
accelerate or waive any restrictions imposed under Section 6(d)
(c) in the case of grants of Deferred Stock, which do not meet the requirements
of the last sentence of Section 7(c); or
(d) in the case of Performance Shares and Performance Units, which do not meet
the requirements of Section 8(b).

16